Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/390633 filed 11/05/2021.     
Claims 1-19 have been examined and fully considered.
Claims 16-19 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-19 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
The claims as instantly recited are drawn towards an abstract idea. Thogh the instant claims include a data processing module that comprises a processor and a non-transitory computer readable medium “programmed with,” a computer application, and in some claims a basic analyzer, all of the claimed things the processor/computer readable medium pair are programmed to do amount to basic comparisons to cutoff values. Therefore, one of ordinary skill would easily be able to perform these 

See Parker v. Flook, 437 U.S. 584 (1978)- ruled that an invention that departs from the prior art only in its use of a mathematical algorithm is patent-eligible only if the implementation is novel and nonobvious. The algorithm itself must be considered as if it were part of the prior art. 
In the instant case, the implementation of the mathematical algorithm- computerized analysis of values on a reflectance curve for a lateral flow test strip is not novel and nonobvious as shown by the instant rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Further with respect to Claims 1, 11, & 18 it is unclear...how is the determination of white blood cell count and standard deviation of monocyte volume done? Is this being done by mental process or by mental comparison to a lookup chart? As instantly claimed this could be so and therefore the claimed determinations are unclear and require correction.
Further with respect to Claims 1, 11, & 18 it is unclear what the cutoff values are. It is not clear one of ordinary skill could make and use the instant invention without these values without undue experimentation.
Further with respect to Claims 1, 11, & 18, it is unclear how one “evaluates sepsis status,” as instantly claimed. Since the cutoff values are unclear, it is also unclear what values would indicate someone as septic and which would not. It is unclear if one could perform this method and instantly claimed and be successful, without undue experimentation. Correction is required.
With respect to Claims 3-4, & 13 it is unclear what the units are for the claimed cutoff values and therefore makes is unclear to one of ordinary skill, how a reference 
With respect to Claims 2-7 & 12-15, 19, it is unclear if these cutoff values are further programmed into the processor. If not, are they merely to be used for a mental calculation? Further, as unspecifically claimed as in claims 2, 7, 12, 19, it is unclear since applicant does not give an indication in these claims of what the actual cutoff values are, if one of ordinary skill in the art could make and use the instant inventions without undue experimentation. Correction is required.
With respect to Claim 8, it is unclear what applicant means by “altering,” as almost anything could be considered altering as it is a relative word and not defined by the claim.  Please clarify.
calculation?
With respect to Claim 9, it is unclear what applicant means by “treating,” as almost anything could be considered treating as it is a relative word and not defined by the claim.  Please clarify.
With respect to Claim 16, is it unclear what “analyzer configured to,” means in the claim. Is applicant attempting to claim that the analyzer is programmed?  If so, this is not clear
With respect to Claim 18, it is unclear what the claim limitation, “using a processor programmed with” means. Does this mean that the processor is programed to perform the steps following the “:”? If so, it seems that the claim is missing the word, “to” to make this clear.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-19 are rejected under 35 U.S.C. 103(a) as being obvious over GARRETT in US 20160168638 in view of HAN in US 20140172321.
	With respect to Claims 1,11, & 16-19, GARRETT et al. teach of methods for predicting the development of sepsis (from SIRS to sepsis to septic shock) in a subject at risk for developing sepsis. In one method, features in a biomarker profile of the subject are evaluated. The subject is likely to develop sepsis state if these features satisfy a particular value set (abstract & 0004 & 0146 & 0548-0549). GARRETT et al. further teach of determining predictive biomarker microarray panels with a 95% confidence interval, and of giving multiple different 95% confidence intervals (this inherently includes determination of standard deviations for the biomarkers used), meaning there are a few different sets of cutoff values (cutoff values being at each end of the interval), and of determining sepsis with threshold values (paragraphs 0291,0536, 0686, 0757, 0759, 0763 and 0765). GARRETT et al. further teach that the sample used is a blood sample and of using/detecting monocytes (paragraph 0160), and of 
	HAN et al. however is used to remedy this. HAN et al. teach of automated systems and methods for predicting an acute leukemia sub-type of an individual 
It would have been obvious to one of ordinary skill in the art to measure monocyte volume and use electrodes and hydrodynamic focusing techniques due to the need in the art for better methods of diagnosis and measurement of disease states and the advantages using a combination of studying morphological parameter flow(hydrodynamic) parameters would offer to the affect for making an accurate and timely diagnosis (HAN, paragraphs 0004, 0006, & 0007). From the teachings of GARRETT and HAN in combination, it would have been obvious to one of ordinary skill in the art to program and device to function as instantly claimed in the independent claims.
	With respect to Claims 2-7 & 12-15, GARRETT et al. teach of determining  predictive biomarker microarray panels with a 95% confidence interval, and of giving multiple different 95% confidence intervals, meaning there are a few different sets of 
	With respect to Claim 8-9, HAN et al. teach of altering the reporting and treatment based on the results (paragraphs 0099-0100, 0354-0355).
	With respect to Claim 10, HAN et al. teach of an optical element having a cell interrogation zone, a flow path configured to deliver a hydrodynamically focused stream of the biological sample toward the cell interrogation zone, an electrode assembly configured to measure direct current (DC) impedance and radiofrequency (RF) conductivity of cells of the biological sample passing individually through the cell interrogation zone, a light source oriented to direct a light beam along a beam axis to irradiate the cells(paragraph 0014).
	
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically applicant argues that GARRETT does not teach of monocyte volume. But, GARRETT et al. does in fact teach of measuring monocytes, just not monocyte volume (as shown in the above rejection). This is in fact exactly why the HAN reference is used. Applicant argues that HAN teaches of detection of leukemia and not sepsis and therefore is not combinable with GARRETT. The examiner disagrees. HAN et al. specifically state the clear benefits that morphological parameter flow(hydrodynamic) parameters would offer to the affect for making an accurate and timely diagnosis (HAN, paragraphs 0004, 0006, & 0007). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797